Exhibit 99.3 Unaudited Pro Forma Financial Statement The following pro forma balance sheet has been derived from the balance sheet of Boom Spring International Limited at March 31, 2009, and adjusts such information to give the effect of the acquisition of Boom Spring International Limited by Hammer Handle Enterprises, Inc., as if the acquisition had occurred at March 31, 2009.The following pro forma EPS statement has been derived from the income statement of Boom Spring International Limited and adjusts such information to give the effect that the acquisition by Hammer Handle Enterprises, Inc. at December 31, 2008 and March 31, 2009, respectively.
